Case 1:20-cv-01523-AT Document 28 Filed 09/08/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MICHAEL ADAMS. DOC #:
DATE FILED: 9/8/2020
Plaintiff,
-against- 20 Civ. 1523 (AT)
MENEMSHA CORP., MUZAFFER OZAK, and ORDER

LEX HIXON ARCHIVE FOUNDATION, INC.,

Defendants.
ANALISA TORRES, District Judge:

 

On September 4, 2020, Plaintiff filed a motion for default judgment. ECF No. 27. That
motion did not comply with Rule III(M) and Attachment A of the Court’s Individual Practices in
Civil Cases, which require, among other things: (1) a motion brought on by proposed order to show
cause; (2) an affidavit or declaration signed by a party with personal knowledge (i.e. not the
attorney in the action except in limited circumstances), which sets forth a statement of proposed

damages and the basis for each element of damages; (3) a separate affidavit stating the basis for
default judgment, among other matters; and (4) a proposed default judgment, a certificate of
default, copies of the pleadings, and the affidavit of service for the summons and complaint, all
attached to the second affidavit.

Accordingly, Plaintiffs motion is DENIED. It is ORDERED that by September 21, 2020,
Plaintiff shall submit a renewed motion for default judgment that complies with the Court’s
Individual Practices in Civil Cases.

The Clerk of Court is directed to terminate the motion at ECF No. 27.

SO ORDERED.

Dated: September 8, 2020
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
